DETAILED ACTION
Claims 1-2, 5, 7-8, 11 and 13-14 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s additional arguments directed to the 103 Rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haubrich et al. “A Semantic Road Network Model for Traffic Simulations in Virtual Environments: Generation and Integration” (hereinafter “Haubrich”), in view of Mudoi et al “Vision Based Data Extraction of Vehicles in Traffic” (hereinafter “Mudoi”).
Regarding claim 1, Haubrich teaches determining respective positions of the vehicle object and the pedestrian object in each frame of the traffic images… ((Sections 3 and 7, the positions of the objects (see section 7) is determined using the pos function (see section 3)

Examiner’s Note: As Hubrich looks at changes in relations with respect to an agent, and this is in respect to vehicles and pedestrians, the position of vehicle and pedestrian objects is determined (see section 3 for position and section 7 for objects). Additionally, the information supplied by Mudoi can be used for this determination as the images can be used for positioning (section E), and a set of images is evaluated over a period of time (Figures 5-7). As position and time are known, using physics equations known to those of skill in the art, the speed of an object can be determined. 

calculating respective movement speeds, movement directions, and movement states of the vehicle object and the pedestrian object based the determined respective positions of the vehicle object and the pedestrian object in each frame of the traffic images; (Sections 3 and 7, the positions of the objects (see section 7) is determined using the pos function their positions are calculated using coordinates (see section 3); Sections 3, 4, 4.2, 4.3, 6.32 and 7, Scenes are populated with changing relations (see sections 4, 4.2, 4.3 and 6.32) to vehicles and pedestrians (see section 7), in order to provide changing relations, the speed direction and movement states of the vehicles and pedestrians must be calculated (see section 3)
acquiring, from an electronic map, a topology structure of the urban roadways … (Figures 4, 5 and 6, a traffic sign in relation to a vehicle is imported into the program)
a position of a traffic sign on a roadway segment of the urban roadways based on a position of the junction in the electronic map; and (Figures 4, 5 and 6, Sections 6.2and 6.3, The sign (shown in figures 4, 5, and 6) in relation to the vehicle updates as the vehicle moves throughout the environment (as disclosed in sections 6, 6.2 and 6.3)
assigning the acquired topology structure of the urban roadways, the acquired position of the traffic sign, the calculated movement speeds, movement directions, and movement states of the vehicle object and the pedestrian object to respective simulated objects created in a simulator, to construct the testing scenario for the driverless vehicle, (Page 44 Section 2.2, Page 45 Section 2.3, Page 45-46 Section 3, Figures 4, 5 and 6, Sections 6.2and 6.3, to create the testing environment, multiple file types are inputted into OPEN DRIVE that assigns values to the environment to create the environment and change it as the vehicle is tested)

Examiner’s Note: As OpenDrive of Haubrich is capable of taking in data from other simulators (see section 1), it can in addition take in the plurality of frames from Mudoi as disclosed in Figures 2-4 and Section 1 page 1. 

so that the constructed testing scenario is applied to the driverless vehicle for testing the driverless vehicle. (Sections 3, 4, 4.2, 4.3, 6.32 and 7, Scenes are populated with changing relations (see sections 4, 4.2, 4.3 and 6.32) to vehicles and pedestrians (see section 7), these changing relations are employed speed, directions and states used for testing the driverless vehicle)
acquiring attribute information of the scenario object based on the plurality of frames of traffic images captured successively … : and constructing the testing scenario for the driverless vehicle based on the scenario object included in the traffic images …  representing actual driving conditions on the urban roadway and the attribute information of the scenario object; (figures 5 and 6, Sections 1, 2.2, 6.2 and 7, Scenario objects (as described in section 7) are created for the “Siegburg scenario” as well as OpenDrive datasets (as described in section 2.2) are generated with the help of the Trian 3D builder (as described in sections 2.2 and 6.2). This workflow was already described in [12]. Figure 5 (top) shows part of the OpenStreetMap representing Scenario 3.)
Haubrich does not explicitly teach acquiring a plurality of frames of traffic images captured successively via a monitor, the monitor being disposed at a junction of an urban roadway and controlled by a third-party traffic monitoring platform, the traffic images including a scenario object, the scenario object comprising a roadway object, a traffic sign object, a vehicle object, or a pedestrian object, and the traffic images representing actual driving conditions on the urban roadway; acquiring attribute information … via a monitor; two temporal neighboring traffic images captured via the monitor.
Mudoi teaches the known technique of acquiring a plurality of frames of traffic images captured successively via a monitor, the monitor being disposed at a junction of an urban roadways and controlled by a third-party traffic monitoring platform, (Abstract, Section I Introduction, Section II Theoretical Background, Figure 1, 4-7, Traffic cameras installed at roadway junctions, are monitored by the Artificial Neural Network system and capture frames of vehicles and objects on a roadway)

Examiner’s note: Mudoi is used for teaching all instances of the traffic monitor capturing images.

the traffic images including a scenario object, the scenario object comprising a roadway object, a traffic sign object, a vehicle object, and a pedestrian object, and the traffic images representing actual driving conditions on the urban roadways; (Abstract, Section I Introduction, Section II Theoretical Background, Page 205 Section C Background subtraction, Figure 1, 4-7, The images from the traffic camera system are captured of actual cars driving on the roadway and people walking on the sidewalks)
captured via the monitor; (Abstract, Introduction Page 1, Cameras at the intersection can take in the plurality of frames.)

One of ordinary skill in the art would have recognized that applying the known technique of Mudoi would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Mudoi to the teachings of Haubrich would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such image capture features into similar systems. Further, applying image capture of a plurality of frames over time to Haubrich with detection of vehicles and pedestrians, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow additional information to be provided to the system for more calculations and realistic movements of the vehicles and pedestrians.


Regarding claim 2, the combination of Haubrich and Mudoi teaches the limitations of claim 1. Haubrich teaches wherein the plurality of frames of traffic images including the scenario object are acquired from a third-party traffic monitoring platform. (Section 2.2, External files acquired from other traffic monitoring platforms are imported)

Regarding claim 5, the combination of Haubrich and Mudoi teaches the limitations of claim 1. Haubrich teaches configuring, based on the attribute information, an attribute of a simulated object in a simulator, the simulated object corresponding to the scenario object; and simulating, based on the simulated object, the testing scenario for the driverless vehicle through the simulator. (Figure 4, Section 1, 2.2 and 7, A workflow pipeline is generated, including the generation of real-life data in the form of OpenDRIVE data (See Figure 4). In this contribution, a revised and extended description of the model is presented. Furthermore, details of the RNL's automatic generation process are provided. The road objects (see section 7) are created on the second layer and are changing over time as the simulation is run (See sections 1 and 2.2))

In regards to claim 7, it is the apparatus embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

Examiner’s Note: As the discussed in section 6.4 the system uses a computer with a processor and memory.

In regards to claim 8, it is the apparatus embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 11, it is the apparatus embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 13, it is the computer readable medium embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haubrich, in view of Mudoi, in view of Shukla et al. “Speed Determination of Moving Vehicles using Lucas-Kanade Algorithm” (hereinafter “Shukla”).
Regarding claim 14, the combination of Haubrich and Mudoi teaches the limitations of claim 1. Haubrich teaches determining the respective positions of the vehicle object and the pedestrian object in each frame of the traffic images… ((Sections 3, 4, 4.2, 4.3, 6.32 and 7, Agents, autonomous vehicles, (as described in section 7) are moving and changing their position (positions calculated in section 3) over time through the network in relation to the vehicle (as described in sections 4, 4.2, 4.3 and 6.32). Changing relations need to be maintained.)

Examiner’s Note: As Hubrich looks at changes in relations with respect to an agent, and this is in respect to vehicles and pedestrians, the position of vehicle and pedestrian objects is determined (see section 3 for position and section 7 for objects). Additionally, the information supplied by Mudoi can be used for this determination as the images can be used for positioning (section E), and a set of images is evaluated over a period of time (Figures 5-7). As position and time are known, using physics equations known to those of skill in the art, the speed of an object can be determined. 

for each frame of the traffic images …, recognizing the vehicle object and the pedestrian object in the frame of traffic image …, (Figure 4, Sections 3, 6.32 and 7, As shown in figure 4 a 
determining positions of the vehicle object and the pedestrian object in the frame of traffic image …, (Sections 3 and 7, the positions of the objects (see section 7) is determined using the pos function (see section 3).
and calculating positions of the vehicle object and the pedestrian object according to the positions of the vehicle object and the pedestrian object in the frame of traffic image …  (Sections 3 and 7, the positions of the objects (see section 7) is determined using the pos function their positions are calculated using coordinates (see section 3)).
and a relationship between a coordinate system corresponding to the monitor and a coordinate system corresponding to the positions of the vehicle object and the pedestrian object; (Sections 3 and 7, the positions of the objects (see section 7) the position of each object in relation to each other are expressed using coordinates (see section 3))
calculating, based on the positions of the vehicle object and the pedestrian object in each frame of the traffic images …, respective movement speeds, movement directions, and movement states of the vehicle object and the pedestrian object; and (Sections 3, 4, 4.2, 4.3, 6.32 and 7, Scenes are populated with changing relations (see sections 4, 4.2, 4.3 and 6.32) to vehicles and pedestrians (see section 7), in order to provide changing relations, the speed direction and movement states of the vehicles and pedestrians must be calculated (see section 3))
Haubrich does not explicitly disclose captured via the monitor; two temporal neighboring traffic images captured via the monitor.
	Mudoi teaches the known technique of captured via the monitor (Abstract, Section I Introduction, Section II Theoretical Background, Figure 1, 4-7, Traffic cameras installed at roadway junctions, are monitored by the Artificial Neural Network system and capture frames of vehicles and objects on a roadway)

Examiner’s note: Mudoi is used for teaching all instances of the traffic monitor capturing images.

two temporal neighboring traffic images captured via the monitor. (Page 202 Section 1, a video feed, which contains all frames for the detection time, is used by the system)

This known technique is applicable to the system of Haubrich as they both share characteristics and capabilities, namely, they are directed to roadway environments and the detection of objects in the environment.
One of ordinary skill in the art would have recognized that applying the known technique of Mudoi would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Mudoi to the teachings of Haubrich would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such image capture features into similar systems. Further, applying image capture of a plurality of frames over time to Haubrich with detection of vehicles and pedestrians, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow additional information to be provided to the system for more calculations and realistic movements of the vehicles and pedestrians.
wherein the movement speeds of the vehicle object is calculated based on coordinates of a center point of the vehicle profile in a first frame of the plurality of traffic images captured successively via the monitor and coordinates of a center point of the vehicle profile in a last frame of the plurality of frames of traffic images captured successively via the monitor, and the movement states of the vehicle object are calculated according to a change in coordinates of center points of the vehicle profiles
Shukla teaches wherein the movement speeds of the vehicle object is calculated based on coordinates of a center point of the vehicle profile in a first frame of the plurality of traffic images captured successively via the monitor (Figure 1, Abstract, Page 32 Section 1.2, Page 34 Section 3.3, The coordinates of a centroid of a vehicle in a plurality of frames is used to calculate the vehicle speed including the first reference frame)
and coordinates of a center point of the vehicle profile in a last frame of the plurality of frames of traffic images captured successively via the monitor, (Figure 1, Abstract, Page 32 Section 1.2, Page 34 Section 3.3, The coordinates of a centroid of a vehicle in a plurality of frames is used to calculate the vehicle speed including the last reference frame for the calculation)
and the movement states of the vehicle object are calculated according to a change in coordinates of center points of the vehicle profiles (Figure 1, Table 41. And 4.2, Abstract, Page 32 Section 1.2, Page 34 Section 3.3, the movement speed and average speed of the cars is calculated)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Haubrich and Mudoi with Shukla as the references deal with 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Dupis et al. “OpenDRIVE 2010 and Beyond – Status and Future of the de facto Standard for the Description of Road Networks: Also teaches the use of opendrive software to create a testing environment from a plurality of sources.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147